DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1. 	This office action is in response to the amendment filed June 15, 2021.
2. 	Claims 1, 4-11, 13, and 15-21 are amended; support for independent claims 1 and 13 is found in [0029], [0032], [0038], and [0045]; claims 4-11 and 15-24 correct dependency.
3. 	Claims 22-24 have been added; support for claim 22 is found in [0031], support for claim 23 and 24 is found in [0008].
3. 	Claims 2, 3, and 14 are cancelled.
4. 	Claims 1, 4-12, 13 and 15-24 are currently pending in this office action.

Reasons for Allowance
5. 	Claims 1, 4-12, 13 and 15-24 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Arai et al. (US6210835B1). Arai discloses an electrolyte for a lithium-ion cell [Abstract] comprising an organic solvent mixture of a hydrofluoroether ether base solvent [C6L35-41] to dissolve lithium salt [C7L31-33] to form an SEI layer on a surface of one or more of a cathodic and anodic active material [C10L40-45, C8L2-5] and a fluorinated linear ester co-solvent [C9L33-34].

Arai and Tikhonov taken separately or in combination do not disclose or suggest the weight percentage of about 2.5 to 20 of a SEI-layer forming fluorinated cyclic ester co-solvent or a weight percentage of about 10 to 40 of a low-viscosity fluorinated co-solvent. 
It would not be obvious to combine the weight percentages of the SEI-layer forming fluorinated cyclic ester and the low-viscosity fluorinated co-solvents.

Response to Arguments
7. 	Applicant argues there is no motivation to combine Tikhonov with Arai. The office respectively disagrees, “The fluorinated solvents, such as fluorinated carbonates, fluorinated esters, and fluorinated esters, are less flammable than their non-fluorinated counterparts and increase safety characteristics of cells containing these solvents” [Tikhonov [0004].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        






/Magali P Slawski/Primary Examiner, Art Unit 1721